DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  With regards to claim 4 wherein a surface of the pixel definition layer is flush with a surface of the anode layer. This limitation is not shown in Fig 2 of the instant application since the anode 113 is above the pixel definition layer 111. The cathode layer 112 also does not have a surface that is flush with the pixel definition layer. Therefore, the claimed feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, the limitations “remained color resist layer” and “remained planarization layer” are inconsistent with the limitation “remained parts of color resist layer and the planarization layer” in claim 6 upon which Claim 7 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the TFT functional layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 2-10 are being rejected due to their dependency on Claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to claim 2, the limitation “a coverage range of the planarization layer be consistent with a coverage range of the color resist layer in a light emitting area of the OLED light emitting layer” renders the claim indefinite since it unclear how the coverage range is measured and what is being covered within the range. The limitation “consistent” is unclear and thus is being interpreted to mean “compatible”.
This claim is being examined as best understood to mean that planarization layer, the light emitting layer and the color resist layer overlap in any given direction.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to claim 3, the limitation “wherein a pixel definition layer is disposed on the TFT device functional layer, and an opening area is disposed on the pixel definition layer, and the color resist layer, the planarization layer, and the OLED light emitting layer are disposed in the opening area on the planarization layer” renders the claim indefinite since it unclear in which layer the opening is formed, is it the pixel definition layer, the color resist layer or the planarization layer and if the opening is formed in the pixel definition layer and the color resist layer, the planarization layer and the OLED light emitting layer are formed in that opening in the pixel definition layer. The claim recites that the opening is formed on the 
Clarification is required. This claim is being examined as best understood to mean that the opening is formed in the pixel definition layer and the other layers are formed near by (on is being interpreted broadly per MPEP – see note below) this opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “area” “consistent” “on” “flush” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “part of a surface of something” “compatible” “near by” “even with another surface” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2016/0133681 A1 hereinafter Nam).
Regarding Claim 1, Nam discloses in Fig 9:  An organic light emitting diode (OLED) display panel, comprising:
a substrate(SuB), wherein a thin film transistor (TFT) device functional layer (See Fig 9, DT/IN1/IN2) is disposed on the substrate (SUB);
a color resist layer (CF) disposed on a side of the TFT functional layer away from the substrate;
a planarization layer (OC) disposed on the color resist layer;
an anode layer (AN1/AN2) disposed on a side of the planarization layer away from the color resist layer and electrically connected to the TFT device functional layer by a first via hole (PH: See Fig 10I); and
an OLED light emitting layer (LEL) disposed on the anode layer;
wherein a projection area of the planarization layer (OC) on the substrate is equal to a projection area of the color resist layer (CF) on the substrate (SUB). 
Examiner further notes that the claim does not specify a direction for the projection on which the area is measured and hence one of ordinary skilled in the art could arbitrarily chose a direction and an area so that the projection areas are equal. Furthermore, the limitation “area” is being interpreted broadly per MPE 2111 and 2111.01 (See note above) [0085, 0087,0096,0097,0100, 0102].

Regarding Claim 2, Nam discloses in Fig 9: The OLED display panel as claimed in claim 1, wherein a disposing method of the planarization layer makes a coverage range of the planarization layer (OC) be consistent with a coverage range of the color resist layer (CF) in a light emitting area of the OLED light 
Regarding Claim 3, Nam discloses in Fig 9: The OLED display panel as claimed in claim 1, wherein a pixel definition layer (BN) is disposed on the TFT device functional layer (IN1/DT/IN2) , and an opening area is disposed on the pixel definition layer (PH), and the color resist layer (CF), the planarization layer (OC), and the OLED light emitting layer (LEL) are disposed in the opening area on the planarization layer (OC). Examiner notes that the limitation “on” is being interpreted broadly to mean “nearby” – see note above.
Regarding Claim 4, Nam discloses in Fig 9:  The OLED display panel as claimed in claim 3, wherein a surface of the pixel definition layer BN) is flush with a surface of the anode layer (AN1/AN2) disposed on the planarization layer. Examiner notes that the limitation “flush” is being broadly interpreted to mean “even with another surface” and since the anode layer AN1 and pixel definition layer BN are in direct contact, a surface of each one of these layers is flush with the surface of the other layer.
Regarding Claim 6, Nam discloses in Fig 9:  A manufacturing method of the OLED display panel according to claim 1, comprising:

step S2, performing film formation and patterning of the color resist layer (CF) on the TFT device functional layer (IN1/DT/IN2),
step S3, performing film formation and patterning of the planarization layer (OC) on the color resist layer;
step S4, performing film formation and patterning of the anode layer (AN1,AN2) on the planarization layer (OC);
step S5, performing film formation and patterning of the pixel definition layer (BN) on (broadly interpreted as nearby per MPEP) the anode layer; and
step S6, manufacturing the OLED light emitting layer (LEL)  on the pixel definition layer (BN);
wherein in the step S3 and the step S4, after the patterning, projection areas of remained parts of the color resist layer and the planarization layer on the substrate are equal. Examiner further notes that the claim does not specify a direction for the projection on which the area is measured and hence one of ordinary skilled in the art could arbitrarily chose a direction and an area so that the projection areas are equal. Furthermore, the limitation “area” is being interpreted broadly per MPE 2111 and 2111.01 (See note above) (See Fig 10A-10J) [0085, 0087,0096,0097,0100, 0102].
Regarding Claim 7, Nam discloses in Fig 9:  The manufacturing method as claimed in claim 6, wherein in the step S3 and the step S4, after the color resist 
Regarding Claim 8, Nam discloses in Fig 9:   The manufacturing method as claimed in claim 6, wherein in the step S5, a height of a surface of the patterned pixel definition layer (BN) is consistent (interpreted broadly per MPEP 2111 and 2111.01 to mean compatible) with a height of the anode layer (AN1/AN2) on the planarization layer (OC). Additionally, the height measurement direction or location is not specifically claimed and hence, one of ordinary skilled in the art could arbitrarily chose a location and direction for height measurement so as to meet the claimed limitation. Since the planarization layer, the color resist layer and the light emitting area of the OLED overlap in a direction and the planarization layer, the color resist layer and the light emitting area are compatible with one another to cause the display device to be operational,  this claim is being met by Fig 9 of Nam.

Regarding Claim 10, Nam discloses in Fig 9:  A display device, comprising the OLED display panel as claimed in claim 1 [0035].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2016/0133681 A1 hereinafter Nam) in view of Kim et al (US 2017/0125492 A1 hereinafter Kim).
Regarding Claim 5, Nam discloses in Fig 9: The OLED display panel as claimed in claim 1, Nam further discloses: wherein a cathode layer (CAT)  is  disposed on the pixel definition layer (BN).
Nam does not disclose that an encapsulation layer are disposed on the pixel definition layer.
However, Kim in a similar process discloses that a OLED light emitting layer is formed by evaporation [0039].
References Nam and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Nam with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Nam and Kim so that and an encapsulation layer is disposed on the pixel definition layer as taught by Kim in Nam’s device since, encapsulation layer protects the underlying OLED device from external environement.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2016/0133681 A1 hereinafter Nam) in view of Qi et al (US 2019/0006428 A1 hereinafter Qi).
Regarding Claim 9, Nam discloses in Fig 9:   The manufacturing method as claimed in claim 6, wherein in the step S6, the OLED light emitting layer (LEL) is deposited with its entire surface on the pixel definition layer (BN) See Fig 9.
Nam does not disclose that the OLED light emitting layer is formed by evaporation.
However, Qi in a similar process discloses that a OLED light emitting layer is formed by evaporation [0039].
References Nam and Qi are analogous art because they both are directed to manufacturing methods of display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Nam with the specified features of Qi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Nam and Qi so that the OLED light emitting layer is formed by evaporation as taught by Qi in Nam’s method since, evaporation is one of the most common processes used for deposition of light emitting layers in displays.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2019/0229172 A1 hereinafter Liu).
Regarding Claim 1, Liu discloses in Fig 2:  An organic light emitting diode (OLED) display panel, comprising:
a substrate(20), wherein a thin film transistor (TFT) device functional layer (Driver TFT/26) is disposed on the substrate (20);

a planarization layer (30) disposed on the color resist layer;
an anode layer (31) disposed on a side of the planarization layer away from the color resist layer and electrically connected to the TFT device functional layer by a first via hole (Fig 2); and
an OLED light emitting layer (33) disposed on the anode layer;
wherein a projection area of the planarization layer (30) on the substrate is equal to a projection area of the color resist layer (29) on the substrate (20). 
Examiner further notes that the claim does not specify a direction for the projection on which the area is measured and hence one of ordinary skilled in the art could arbitrarily chose a direction and an area so that the projection areas are equal. Furthermore, the limitation “area” is being interpreted broadly per MPE 2111 and 2111.01 (See note above) [0033].
Regarding Claim 4, Liu discloses in Fig 2:  The OLED display panel as claimed in claim 3, wherein a surface of the pixel definition layer 32 is flush with a surface of the anode layer (31) disposed on the planarization layer. Examiner notes that the limitation “flush” is being broadly interpreted to mean “even with another surface” and since the anode layer 31 has a bottom surface that is even with a bottom surface of the pixel definition layer 32, each one of these layers is flush with the surface of the other layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811